Colleen Mary O’Toole, Judge,
concurring.
{¶ 53} I agree that the decision of the trial court should be reversed but reach that end by a different path than the majority. For this action, the relevant portion of the insurance certificate issued to Kern Sr. is that entitled “Death Benefit,” at the subsection headed “To whom will we pay the death benefit?” After explaining who a beneficiary is, there is a default provision:
{¶ 54} “If there is no eligible beneficiary, or if you do not name one, we will pay the death benefit to
{¶ 55} “ * * *
{¶ 56} “(2) your natural or legally adopted child (children) in equal shares, if living* *
{¶ 57} There is evidence in the record that it is the customary business practice of group life insurers to accept a designation of beneficiary made under a prior policy, if a new one is not filed by the insured. However, custom and usage in the insurance industry cannot be used to alter the unambiguous terms of a written insurance contract. White v. Bur. of Natl. Salesmen’s Assns. (Nov. 8, 1979), 8th Dist. No. 40121, 1979 WL 210682, at *6. I would find that the terms of the subject Minnesota Life policy unambiguously render Kern Sr.’s children his beneficiaries under the default provision set forth above and that there is no need to look at industry custom.
{¶ 58} I respectfully concur.